DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The Information Disclosure Statement filed on 09/26/2019 has been considered.

Election/Restrictions
Applicant’s election without traverse of claims 1-22 (Group 1) in the reply filed on 01/18/2021 is acknowledged.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 6, 10, 17,18-22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 6 recites the limitation "the interior" in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 10 recites the limitation "a thickness of the second wall portion" in lines 1-2, whereas a thickness of the second wall portion was already introduced in a claim that claim 10 depends from (claim 7, line 6).  It is unclear whether applicant intended to claim the same or a different thickness of the second wall portion.  Consider changing to “the thickness of the second wall portion”.
Claim 10 recites the limitation "a thickness of the first wall portion" in line 2, whereas a thickness of the first wall portion was already introduced in a claim that claim 10 depends from (claim 7, lines 3-4).  It is unclear whether applicant intended to claim the same or a different thickness of the first wall portion.  Consider changing to “the thickness of the first wall portion”.
Claim 17 recites the limitation "the interior" in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 18 recites the limitation "the interior" in lines 2-3.  There is insufficient antecedent basis for this limitation in the claim.
*Note: Claims 19-22 are rejected based on their dependency from rejected claim 18.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For 
Claims 1 and 13-14 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 10 of copending Application No. 16/273,122 (reference application – Deininger, et al. (U.S PGPUB No. 2020/0259151). Although the claims at issue are not identical, they are not patentably distinct from each other because they each describe an implantable medical device with similar interior components.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Regarding claim 1 of the instant application, claim 10 of the reference application (app no. ‘122) discloses:
An implantable medical device (claim 8, line 1), comprising: an enclosure forming a first compartment and a second compartment (claim 9, lines 1-7 – first compartment, i.e. first enclosure), the enclosure providing a shelf that separates the first compartment from the second compartment (claim 10, lines 1-3 – shelf, i.e. the two enclosures abut one another); electrical circuitry located within the first compartment (claim 9, lines 1-7); and a battery located within the second compartment (claim 9, lines 1-7), with electrical conductors passing from the battery to the electrical circuitry (claim 8, lines 4-5 and 14-17).
*Note: In the reference application, claim 10 depends from claims 8 and 9.
Regarding claim 13 of the instant application, claim 10 of the reference application (app no. ‘122) discloses:
standoff, i.e. mounting protrusion); electrical circuitry within the enclosure (claim 8, lines 4-5, 14-17); and a battery located within the enclosure and electrically coupled to the circuitry (claim 8, lines 6-9, 14-17), wherein the at least one standoff spaces the battery from the wall (claim 9, lines 5-7).
Regarding claim 14 of the instant application, claim 10 of the reference application (app no. ‘122) discloses:
The implantable medical device of claim 13, wherein the enclosure comprises a shelf that separates a first compartment formed by the enclosure from a second compartment formed by the enclosure (claim 10, lines 1-3 – shelf, i.e. the two enclosures abut one another).
*Note: In the reference application, claim 10 depends from claims 8 and 9.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-5, 7-11, and 13-16 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Varady, et al. (U.S Patent No. 9,511,236).  
Regarding claim 1, Varady teaches (Figure 2A, element 200) an implantable medical device (Column 3, lines 43-53), comprising: (Figure 2A-2C, elements 200, 202, 204, 212, 214, 216) an enclosure forming a first compartment and a second compartment (Column 6, lines 22-32), (Figures 2A-2C, element 216) the enclosure providing a shelf that separates the first compartment from the second compartment (Column 6, lines 22-38 – shelf, i.e. lid); (Figure 2A-2B, element 204, 206, 214, 216, 220 – the electrical circuitry (204) is located within the first compartment, which is defined by the header (206), walls (214), lid (216), and lip (220)) electrical circuitry located within the first compartment (Column 6, lines 22-38 – electrical circuitry located in the electronics compartment); and (Figures 2A-2C, element 202, 212, 216, 220, 222 – the battery (202) is located within the second compartment, which is defined by the walls (212), lid (216), lip (220), and lid (222)) a battery located within the second compartment (Column 6, lines 22-38), (Figure 1A, element 110A; Figure 2A, element 210A) with electrical conductors passing from the battery to the electrical circuitry (Column 5, lines 52-56; Column 6, lines 28-32).
Regarding claim 2, Varady teaches the implantable medical device of claim 1, (Figures 2A-2C, elements 216 and 220) wherein the shelf has a contoured edge (Column 6, lines 33-50 – contoured edge, i.e. lip).
Regarding claim 3, Varady teaches the implantable medical device of claim 1, further comprising: (Figures 2A-2B, element 214) a first wall portion of the enclosure that provides a surface of the first compartment, the first wall portion having a thickness (Column 6, lines 28-32); (Figures 2A and 2C, element 212) a second wall portion of the enclosure that provides a surface of the second compartment (Column 6, lines 28-32), (Figures 1A-1C, elements 112 and 114; Figures 2A-2C, elements 212 and 214) the second wall portion having a thickness that is different than the thickness of the first wall portion (Column 6, lines 28-32; Column 6, lines 7-10).
Regarding claim 4, Varady teaches the implantable medical device of claim 3, (Figures 1A-1C, elements 112 and 114; Figures 2A-2C, elements 212 and 214) wherein the thickness of the second wall portion is greater than the thickness of the first wall portion (Column 6, lines 28-32; Column 6, lines 7-10).
Regarding claim 5, Varady teaches the implantable medical device of claim 3, (Figures 2A-2B, elements 212, 216, 220 – lip, i.e. standoff) wherein the second wall portion defines at least one standoff (Column 6, lines 33-38) and (Figures 2A-2C, elements 201a, 201b, 202, 212, 220) wherein the at least one standoff spaces the battery from the second wall portion (Column 6, lines 33-50 – The lip (220) is sealing the distal portion of the battery. Welding the biostimulator in this fashion ensures dual-redundancy, requiring failure of the 201a and 201b welds for electrolyte from battery (202) to reach a patient at the distal portion of the battery).
Regarding claim 7, Varady teaches (Figure 2A, element 200) an implantable medical device (Column 3, lines 43-53), comprising: (Figure 2A-2C, elements 200, 202, 204, 212, 214, 216) an enclosure forming a first compartment and a second compartment (Column 6, lines 22-32); (Figures 2A-2B, element 214) a first wall portion of the enclosure that provides a surface of the first compartment, the first wall portion having a thickness (Column 6, lines 28-32); (Figures 2A and 2C, element 212) a second wall portion of the enclosure that provides a surface of the second compartment (Column 6, lines 28-32), (Figures 1A-1C, elements 112 and 114; Figures 2A-2C, elements 212 and 214) the second wall portion having a thickness that is different than the thickness of the first wall portion (Column 6, lines 28-32; Column 6, lines 7-10); and (Figure 2A, element 204) electrical circuitry within the enclosure (Column 6, lines 28-32).
Regarding claim 8, Varady teaches the implantable medical device of claim 7, (Figures 2A-2C, element 216 – shelf, i.e. lid) wherein the enclosure comprises a shelf that separates the first compartment from the second compartment (Column 6, lines 22-38).
Regarding claim 9, Varady teaches the implantable medical device of claim 7, (Figure 2A-2B, element 204, 206, 214, 216, 220 - the electrical circuitry (204) is located within the first compartment, which is defined by the header (206), walls (214), lid (216), and lip (220)) wherein the electrical circuitry is located within the first compartment (Column 6, lines 22-38), and further comprising (Figures 2A-2C, element 202, 212, 216, 220, 222 – the battery (202) is located within the second compartment, which is defined by the walls (212), lid (216), lip (220), and lid (222)) battery that is located within the 
Regarding claim 10, Varady teaches the implantable medical device of claim 7, (Figures 1A-1C, elements 112 and 114; Figures 2A-2C, elements 212 and 214) wherein a thickness of the second wall portion is greater than a thickness of the first wall portion (Column 6, lines 28-32; Column 6, lines 7-10).
Regarding claim 11, Varady teaches the implantable medical device of claim 9, (Figures 2A-2B, elements 212, 216, 220 – lip, i.e. standoff) wherein the second wall portion defines at least one standoff (Column 6, lines 33-38) and (Figures 2A-2C, elements 201a, 201b, 202, 212, 220) wherein the at least one standoff spaces the battery from the second wall portion (Column 6, lines 33-50 – The lip (220) is sealing the distal portion of the battery. Welding the biostimulator in this fashion ensures dual-redundancy, requiring failure of the 201a and 201b welds for electrolyte from battery (202) to reach a patient at the distal portion of the battery).
Regarding claim 13, Varady teaches (Figure 2A, element 200) an implantable medical device (Column 3, lines 43-53), comprising: (Figures 2A-2B, elements 212 - wall, 216, 220 – lip, i.e. standoff, 222) an enclosure forming a wall, the wall defining at least one standoff (Column 6, lines 33-38); (Figure 2A, element 204) electrical circuitry within the enclosure (Column 6, lines 28-32); and (Figure 2A-2C, element 202, 212, 216, 220, 222) a battery located within the enclosure (Column 6, lines 22-38) and (Figure 1A, element 110A; Figure 2A, element 210A) electrically coupled to the circuitry (Column 5, lines 52-56; Column 6, lines 28-32), (Figures 2A-2C, elements 201a, 201b, The lip (220) is sealing the distal portion of the battery. Welding the biostimulator in this fashion ensures dual-redundancy, requiring failure of the 201a and 201b welds for electrolyte from battery (202) to reach a patient at the distal portion of the battery).
Regarding claim 14, Varady teaches the implantable medical device of claim 13, (Figures 2A-2C, elements 202, 204, 206, 212, 214, 216 – lid, i.e. shelf, 220, 222 – The header assembly (206), walls (214), lid, i.e. shelf (216), and lip (220) define a first compartment.  The lid, i.e. shelf (216), walls (212), lid (222), and lip (220) define a second compartment) wherein the enclosure comprises a shelf that separates a first compartment formed by the enclosure from a second compartment formed by the enclosure (Column 6, lines 22-38).
Regarding claim 15, Varady teaches the implantable medical device of claim 14, further comprising: (Figures 2A-2B, element 214) a first wall portion of the enclosure that provides a surface of the first compartment, the first wall portion having a thickness (Column 6, lines 28-32); (Figures 2A and 2C, element 212) a second wall portion of the enclosure that provides a surface of the second compartment (Column 6, lines 28-32), (Figures 1A-1C, elements 112 and 114; Figures 2A-2C, elements 212 and 214) the second wall portion having a thickness that is different than the thickness of the first wall portion (Column 6, lines 28-32; Column 6, lines 7-10).
Regarding claim 16, Varady teaches the implantable medical device of claim 15, (Figures 1A-1C, elements 112 and 114; Figures 2A-2C, elements 212 and 214) wherein .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to 
Claims 6, 12, and 17-22 are rejected under 35 U.S.C. 103 as being unpatentable over Varady, et al. (U.S Patent No. 9,511,236).
Regarding claim 6, Varady teaches the implantable medical device of claim 1, (Figure 2A, elements 204, 206, 210A, 214, 216, 220 - Feedthrough (210A), i.e. slot, is defined in the interior of the first compartment, which is defined by the header (206), walls (214), lid (216), and lip (220)) wherein the enclosure defines a slot in the interior of the first compartment (Column 6, lines 28-32; Column 5, lines 53-57), (Figure 2A, element 210A) and a ridge being positioned within the slot (Column 6, lines 28-32; Column 5, lines 53-57 – The slot’s, i.e. feedthrough’s, shape suggests a ridge included in the slot that would allow the electronic circuitry to disperse in the electronics compartment).
However, the Figure 2A embodiment of Varady does not necessarily teach the implantable medical device further comprising a chassis positioned within the first compartment and wherein the electrical circuitry is located within the chassis.
The examiner recognizes that Varady’s disclosure suggests that the battery and electronics compartment are not disposed within a separate hermetic housing (Column 5, lines 44-51).  However, Varady also suggests the option of the set of electronics being disposed in an electronics housing and being electrically coupled to the battery (Column 2, lines 44-55).  Varady also suggests that sealing the battery compartment in a separate housing protects the patient from harm in the event that the battery compartment leaks, but increases the total size of the pacemaker by requiring a 
Regarding claim 12, Varady teaches the implantable medical device of claim 7, (Figure 2A, elements 204, 206, 210A, 214, 216, 220 - Feedthrough (210A), i.e. slot, is defined in the interior of the first compartment, which is defined by the header (206), walls (214), lid (216), and lip (220)) wherein the enclosure defines a slot in the interior of the first compartment (Column 6, lines 28-32; Column 5, lines 53-57), (Figure 2A, element 210A) and a ridge being positioned within the slot (Column 6, lines 28-32; Column 5, lines 53-57 – The slot’s, i.e. feedthrough’s, shape suggests a ridge included in the slot that would allow the electronic circuitry to disperse in the electronics compartment).
However, the Figure 2A embodiment of Varady does not necessarily teach the implantable medical device further comprising a chassis positioned within the first compartment and wherein the electrical circuitry is located within the chassis.
The examiner recognizes that Varady’s disclosure suggests that the battery and electronics compartment are not disposed within a separate hermetic housing (Column 5, lines 44-51).  However, Varady also suggests the option of the set of electronics being disposed in an electronics housing and being electrically coupled to the battery (Column 2, lines 44-55).  Varady also suggests that sealing the battery compartment in a separate housing protects the patient from harm in the event that the battery compartment leaks, but increases the total size of the pacemaker by requiring a 
Regarding claim 17, Varady teaches the implantable medical device of claim 15, (Figure 2A, elements 204, 206, 210A, 214, 216, 220 - Feedthrough (210A), i.e. slot, is defined in the interior of the first compartment, which is defined by the header (206), walls (214), lid (216), and lip (220)) wherein the enclosure defines a slot in the interior of the first compartment (Column 6, lines 28-32; Column 5, lines 53-57), (Figure 2A, element 210A) and a ridge being positioned within the slot (Column 6, lines 28-32; Column 5, lines 53-57 – The slot’s, i.e. feedthrough’s, shape suggests a ridge included in the slot that would allow the electronic circuitry to disperse in the electronics compartment), (Figure 2A, element 204).
However, the Figure 2A embodiment of Varady does not necessarily teach the implantable medical device further comprising a chassis positioned within the first compartment and wherein the electrical circuitry is located within the chassis.
The examiner recognizes that Varady’s disclosure suggests that the battery and electronics compartment are not disposed within a separate hermetic housing (Column 5, lines 44-51).  However, Varady also suggests the option of the set of electronics being disposed in an electronics housing and being electrically coupled to the battery (Column 2, lines 44-55).  Varady also suggests that sealing the battery compartment in a separate housing protects the patient from harm in the event that the battery compartment leaks, but increases the total size of the pacemaker by requiring a 
Regarding claim 18, Varady teaches (Figure 2A, element 200) an implantable medical device (Column 3, lines 43-53), comprising: (Figures 2A-2C, elements 200, 204, 206, 214, 216, 220 – The header assembly (206), walls (214), lid, i.e. shelf (216), and lip (220) define a first compartment) an enclosure forming at least a first compartment (Column 6, lines 22-38), (Figure 2A, elements 204, 206, 210A, 214, 216, 220 - Feedthrough (210A), i.e. slot, is defined in the interior of the first compartment, which is defined by the header (206), walls (214), lid (216), and lip (220)) the enclosure defining a slot in the interior of the first compartment (Column 6, lines 28-32; Column 5, lines 53-57); and (Figure 2A, element 210A) a ridge being positioned within the slot (Column 6, lines 28-32; Column 5, lines 53-57 – The slot’s, i.e. feedthrough’s, shape suggests a ridge included in the slot that would allow the electronic circuitry to disperse in the electronics compartment).
However, the Figure 2A embodiment of Varady does not necessarily teach the implantable medical device further comprising a chassis positioned within the first compartment and wherein the electrical circuitry is located within the chassis.
The examiner recognizes that Varady’s disclosure suggests that the battery and electronics compartment are not disposed within a separate hermetic housing (Column 5, lines 44-51).  However, Varady also suggests the option of the set of electronics being disposed in an electronics housing and being electrically coupled to the battery 
Regarding claim 19, Varady, as stated hereinabove, renders obvious the implantable medical device of claim 18, (Figures 2A-2C, element 202, 212, 216 – lid, i.e. shelf, 220, 222 - The lid, i.e. shelf (216), walls (212), lid (222), and lip (220) define a second compartment) wherein the enclosure comprises a shelf that separates the first compartment from a second compartment formed by the enclosure (Column 6, lines 22-38).  Therefore, claim 19 is unpatentable over Varady, et al.
Regarding claim 20, Varady, as stated hereinabove, renders obvious the implantable medical device of claim 19, further comprising: (Figures 2A-2B, element 214) a first wall portion of the enclosure that provides a surface of the first compartment, the first wall portion having a thickness (Column 6, lines 28-32); (Figures 2A and 2C, element 212) a second wall portion of the enclosure that provides a surface of the second compartment (Column 6, lines 28-32), (Figures 1A-1C, elements 112 and 114; Figures 2A-2C, elements 212 and 214) the second wall portion having a thickness that is different than the thickness of the first wall portion (Column 6, lines 28-32; Column 6, lines 7-10).  Therefore, claim 20 is unpatentable over Varady, et al.
Regarding claim 21, Varady, as stated hereinabove, renders obvious the implantable medical device of claim 20, (Figures 1A-1C, elements 112 and 114; Figures 2A-2C, elements 212 and 214) wherein the thickness of the second wall portion is greater than the thickness of the first wall portion (Column 6, lines 28-32; Column 6, lines 7-10).  Therefore, claim 21 is unpatentable over Varady, et al.
Regarding claim 22, Varady, as stated hereinabove, renders obvious the implantable medical device of claim 20, (Figure 2A-2C, element 202 - battery, 212, 216, 220, 222) further comprising a battery located within the second compartment (Column 6, lines 22-38), (Figures 2A-2B, elements 212, 216, 220 – lip, i.e. standoff) wherein the second wall portion defines at least one standoff (Column 6, lines 33-38) and (Figures 2A-2C, elements 201a, 201b, 202, 212, 220) wherein the at least one standoff spaces the battery from the second wall portion (Column 6, lines 33-50 – The lip (220) is sealing the distal portion of the battery. Welding the biostimulator in this fashion ensures dual-redundancy, requiring failure of the 201a and 201b welds for electrolyte from battery (202) to reach a patient at the distal portion of the battery).  Therefore, claim 22 is unpatentable over Varady, et al.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Wong, et al. (U.S Patent No. 6,658,296) teaches an implantable cardiac rhythm management device.  Lim, et al. (U.S Patent No. 7,260,434) teaches a feedthrough apparatus for an implantable medical device having a casing.  Knipfer, et al. (U.S PGPUB No. 2010/0274309) teaches an implantable medical device and .
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL TAYLOR HOLTZCLAW whose telephone number is (571)272-6626.  The examiner can normally be reached on Monday-Friday (7:30 a.m.-5:00 p.m. EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer McDonald can be reached on (571) 270-3061.  The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/M.T.H./
M Taylor HoltzclawExaminer, Art Unit 3792                                                                                                                                                                                                        
/JOSEPH M DIETRICH/Primary Examiner, Art Unit 3792